RULEY, JUDGE:
On October 20, 1979, the claimant was driving his 1974 AMC automobile east on Brounland Road in Kanawha County. As he rounded a blind curve to his left, he suddenly saw a line of cars stopped in his lane of travel. He applied his brakes and swerved to the left, but the right rear portion of his car hit the last car in line. The automobiles were stopped because Department of Highways’ employees were working along the roadway and had the roadway blocked. The claimant alleges negligence on the part of the respondent and seeks to recover $439.29 in damages.
The claimant testified that although the Department of Highways’ employees had halted traffic in a blind curve, they had not put up any warning signs or devices along the road. Mrs. Goldie Griffith and Mr. Jerry Wooten, drivers of the last and next-to-last cars in line, respectively, confirmed this and added that both of them were shouting at the Department of Highways’ employees to warn them of the danger they were posing. Mrs. Griffith testified that she had been able to stop only because pedestrians on Brounland Road had shouted for her to slow her automobile. After the accident, a flagman was posted in the curve.
To create such a dangerous condition without any warning to motorists was irresponsible and establishes negligence on the part of the respondent. From the testimony, it appears that the claimant was exercising ordinary care and there was no evidence of contributory negligence on his part. Accordingly, an award of $439.29 is hereby made.
Award of $439.29.